DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action shall replace previous office action with the same title and wherein “A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION” of PTO-326 in the previous office action is replaced with --A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 2 MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION.-- of the current PTO-326.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, 14, 16-17, fig. 1-12, 14, directed to a controller and a method for a surgical system by receiving a position signal from a tracking system that tracks a hand-held surgical device inside an operation environment; receiving sound signals containing one or more voice commands from one or more voice sources,  from a plurality of microphones; and processing the sound signals upon the position signal, classified in G10L2015/223;
II.	Claims 11-13, 15, figs. 13a-13b, wherein the submitted claim 11 recited a combination of two disclosed embodiments (fig. 13a-13b and fig. 1) which is not supported by the specification and drawings and causes confusing such as two sets of “plurality of microphones” and two sets of sound sources “speaker (loudspeaker)” for calibration of the system and “operators” for application of the system, etc., directed to a controller system comprising a calibration device and wherein the calibration device comprising a tracker tracked by a tracking system; a speaker configured to emit sound detected by a plurality of microphones; and a controller that accesses a first spatial relationship of the tracker relative to the speaker, determine a second spatial relationship of the tracker relative to a first coordinate system, determine a  spatial relationship of the speaker relative to a second coordinate system; and determine a spatial relationship of the first coordinate system relative to the second coordinate system based on the first, second spatial relationships and the spatial relationship of the speaker, classified in A61B2017/00725.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination I has separate utility such as a plurality of microphones to pick up sound signals in major from operators in an operation environment, and processing the sound signals upon a position signal generated by a tracking system, while the subcombination II has separate utility such as speaker as a sound source and a plurality of microphones to pick up in major the sound signal from the speaker for estimating spatial relationships of the speaker, of the tracker, and the coordinate systems, and in addition, the subcombination I can be used during surgical operation and subcombination II can be used for testing, arranging, and calibrating medical instrument in a surgical or an emergency room, etc. and see MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together and  where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, e.g.,  in the fields of digital filtering, digital dynamic range controlling, and analog amplifier with power supply).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined with modification of the current claims even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654